FILED
                            NOT FOR PUBLICATION                              DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50444

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00939-GW-51

  v.
                                                 MEMORANDUM*
DAVID SHUMILO, a.k.a. Russian Boy,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted September 30, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       David Shumilo appeals from the district court’s judgment and challenges his

guilty-plea conviction and 131-month sentence for a racketeer influenced and

corrupt organizations conspiracy, in violation of 18 U.S.C. § 1962(d), and

possession of a firearm in furtherance of a crime of violence or drug trafficking

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime, in violation of 18 U.S.C. § 924(c). Pursuant to Anders v. California, 386

U.S. 738 (1967), Shumilo’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Shumilo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Shumilo has waived his right to appeal his conviction and 131-month

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.